Citation Nr: 1512890	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder (MDD), anxiety disorder, bipolar disorder, adjustment disorder, and paranoid personality disorder with avoidant features.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1974 to July 1978 and July 1982 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran filed his initial claim for service connection in January 2010, seeking entitlement to service connection for a personality disorder.  See VA Form 21-526.  However, subsequent communications from the Veteran, as well as VA records, indicate MDD, anxiety disorder, bipolar disorder and adjustment disorder.  Accordingly, the claim has been recharacterized as outlined above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability.  His service treatment records document treatment for stress and depression, as well as a personality disorder and an adjustment disorder.  At separation, clinical psychiatric examination was normal.  See September 1992 Report of Medical Examination.  

In furtherance of substantiating his claim, the Veteran was afforded VA examinations in June 2010 and March 2013.  Each examination resulted in an impression of no Axis I diagnosis and each examiner commented that at the time of the examinations the Veteran did not meet the criteria for a diagnosis.  The June 2010 VA examiner did not have the benefit of reviewing the claims file.  Notably, VA records document a history of depression, bipolar disorder and anxiety.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2014), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Veteran should be afforded a new VA examination to address his claim.  The examination reports of record are inadequate, as they do not address whether the Veteran had a psychiatric disability at any time during the course of the present claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Moreover, VA records noting psychiatric history were associated with the claims file following the most recent examination, indicating that the most recent examination is based upon an inadequate history.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately August 28, 2014, and associate them therewith.  

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, afford the Veteran an appropriate VA psychiatric examination  to determine the etiology of any psychiatric disorder, to include MDD, anxiety disorder, and bipolar disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any psychiatric disability diagnosed since the claim was filed in 2010, to include the diagnosed MDD, anxiety disorder, and bipolar disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner's attention is directed to the VA treatment records which reflect treatment for the above diagnoses.

b.  If the examiner determines that the Veteran does have a personality disorder, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon a personality disorder as a result of his active duty service.

In rendering any opinion, the examiner is asked to bear in mind that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, supra.

The examiner must provide a rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




